United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1937
Issued: April 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from the May 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her request for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the evidence established that appellant sustained a permanent
impairment of her right eye.
FACTUAL HISTORY
On July 13, 2009 appellant, then a 47-year-old program support assistant, sustained an
injury in the performance of duty when she fell out of a transport van and hit her face and
1

5 U.S.C. § 8101 et seq.

shoulder on the wall of a parking deck. OWCP accepted her claim for fractured facial bones and
fractured right humerus.
Appellant submitted a September 3, 2009 report from Dr. Michael Vaphiades, a Boardcertified neurologist, who stated that he had performed eye surgery on her. Dr. Vaphiades’
examination revealed that her acuity, color vision, confrontational field, conjunctiva, cornea and
anterior chamber were normal and that her diplopia condition had seemingly resolved. The optic
nerves, however, had temporal cupping.
On March 4, 2010 Dr. Vaphiades indicated that appellant suffered from daily eye pain.
Appellant’s visual acuity was 20/20 with correction, but she had decreased supraduction of the
right eye due to trauma and entrapment of the inferior rectus muscle. She also had difficulty
judging distances. Dr. Vaphiades diagnosed diplopia (double vision).
On March 21, 2010 appellant requested a schedule award. OWCP routed the case file to
the district medical adviser (DMA) for review.
In an April 9, 2010 report, the DMA reviewed Dr. Vaphiades’ reports and concluded that
appellant had no permanent functional loss of use of her right eye. He based his conclusion on
findings, which showed no indication of interference with activities of daily living and normal
corrected vision.
In a decision dated April 12, 2010, OWCP denied appellant’s request for a schedule
award based on the report of the DMA. On May 10, 2010 appellant requested a review of the
written record.
In a letter dated September 1, 2010, OWCP advised appellant to submit a report from her
treating physician with an opinion regarding the degree of her permanent impairment related to
the accepted injury. Appellant was also asked to complete an application for a facial
disfigurement award.
In September 7, 2010 reports, Dr. Vaphiades stated that appellant had decreased
supraduction of the right eye, right hemifacial spasms and headaches. Acuity was 20/20 in the
right eye and optic nerves were tilted and cupped. Appellant had facial pain and twitching on the
right side. She had depth perception problems when driving at night, with a starburst effect.
In a September 15, 2010 report, Dr. Vaphiades provided a history of injury and treatment,
noting that appellant had undergone surgery for a fractured orbit and entrapment of the inferior
rectus muscles of the right eye. He indicated that she had developed chronic, disfiguring facial
spasms, but that her visual acuity was normal. Dr. Vaphiades opined that appellant’s disability
was due to diplopia and that she had reached maximum medical improvement (MMI), but stated
that he did not know the extent of her visual impairment.
On September 30, 2010 appellant submitted an application for facial disfigurement.
By decision dated November 9, 2010, an OWCP hearing representative vacated the
April 12, 2010 decision and remanded the case for further development of the medical evidence.
The hearing representative found that the DMA failed to describe how he reached his conclusion

2

through the application of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2
On remand, OWCP prepared a statement of accepted facts and asked the DMA to review
the entire file again in order to determine whether appellant had any permanent impairment of
her right eye or any facial disfigurement. In a November 10, 2010 report, the DMA stated that
“the eye injury was evaluated by the DMA on April 9, 2010.” He requested current information
on the status. In a December 10, 2010 memorandum, OWCP asked the DMA to explain how the
conclusion was reached according to the sixth edition of the A.M.A., Guides that appellant had
no right eye impairment due to his work injury.
In a December 15, 2010 report, the DMA requested that OWCP obtain an impairment
rating from Dr. Vaphiades based on appellant’s uncorrected vision, as required by FECA
Bulletin number 09-03. On December 22, 2010 the DMA opined that the medical evidence was
insufficient to establish any ratable disfigurement entitling her to a schedule.
In a note dated December 30, 2010, Dr. Vaphiades stated that his office had not recently
checked appellant’s uncorrected vision. He noted that, as of July 21, 2009, her uncorrected
visual acuity in the right eye was 20/20.
In a report dated January 12, 2011, the DMA referred to Table 12-2 and Table 12-3 of the
sixth edition of the A.M.A., Guides and concluded that appellant had a zero percent visual
system impairment rating. Noting that appellant no longer had diplopia and that her uncorrected
vision was normal as of September 3, 2009, the DMA opined that she had reached MMI by that
date.
In a May 10, 2011 decision, OWCP denied appellant’s request for a schedule award for
right eye impairment, based upon the January 12, 2011 report of the DMA.3
On appeal, appellant contends that the medical evidence establishes that she has a
permanent impairment to her right eye due to the accepted injury based on conditions of
diplopia, which greatly impacts her activities of daily living.
LEGAL PRECEDENT
Section 8107 of FECA authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. For 100 percent loss of an eye, as
with blindness, FECA provides a maximum 160 weeks of compensation.4 Compensation for

2

A.M.A., Guides (6th ed. 2008).

3

By decision dated February 22, 2011, OWCP awarded appellant $400.00 for a facial disfigurement. Appellant
did not seek review of this decision by the Board. Therefore, the merits of the February 22, 2011 decision will not
be addressed herein.
4

5 U.S.C. § 8107(c)(5).

3

loss of binocular vision is the same as for loss of the eye.5 Partial losses are compensated
proportionately.6
Such loss or loss of use is known as permanent impairment. OWCP evaluates the degree
of permanent impairment according to the standards set forth in the specified edition of the
A.M.A., Guides.7 For impairment ratings calculated on and after May 1, 2009, it should advise
any physician evaluating permanent impairment to use the sixth edition and to report findings in
accordance with those guidelines.8
Although the A.M.A., Guides provides that impairment ratings should be based on the
best-corrected visual acuity,9 FECA mandates that the degree of loss of vision must be
determined without regard to correction.10
ANALYSIS
OWCP denied appellant’s schedule award claim based on the DMA’s conclusion that she
had a zero percent visual system impairment rating. The DMA’s report, however, is insufficient
to form the basis for a schedule award determination. Therefore, the May 10, 2011 decision will
be set aside and the case remanded for further development.
On December 15, 2010 the DMA requested an impairment rating from Dr. Vaphiades
based on appellant’s uncorrected vision, as required by FECA Bulletin number 09-03. When
Dr. Vaphiades indicated that he had not recently checked appellant’s uncorrected vision, the
DMA chose to rely on relied upon September 3, 2009 findings, which he found reflected that
appellant no longer had diplopia and that her uncorrected vision was normal as of that date. The
evidence, however, reflects that on March 4, 2010 six months later, Dr. Vaphiades diagnosed
diplopia and continued to do so in subsequent reports. The Board notes that appellant had not
reached MMI by September 3, 2009. On September 15, 2010 Dr. Vaphiades opined that her
disability was due to diplopia and that she had reached MMI. The Board finds that the DMA’s
reliance on that September 3, 2009 report was misplaced.
The Board finds that the DMA’s January 12, 2011 report does not adequately address the
provisions of the A.M.A., Guides. While he properly referred to Table 12-2 and Table 12-3 on
pages 288-89 in determining appellant’s visual acuity, the DMA failed to discuss whether there
5

Id. at § 8107(c)(14). See Russell E. Wageneck, 46 ECAB 653 (1995) (holding there is no provision under
section 8107 of OWCP for the combination of each eye into a schedule award for both eyes together, as there is for
loss of hearing in both ears; therefore, schedule awards are issued for each eye individually).
6

Id. at § 8107(c)(19).

7

20 C.F.R. § 10.404.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6(a) (January 2010).
9

A.M.A., Guides 283, 284, Chapter 12.2b.

10

5 U.S.C. § 8107(c)(19).

4

was evidence of visual field impairment or whether individual adjustments for functional vision
were appropriate pursuant to page 305 of the A.M.A., Guides.11 Therefore, his report is of
diminished probative value.
The Board finds that this case is not in posture for decision. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.12 Once OWCP undertakes development of the record,
it must do a complete job in procuring medical evidence that will resolve the relevant issues in
the case.13 In this case, appellant submitted medical evidence in support of her schedule award
claim. OWCP began to develop the evidence by seeking an opinion from the DMA and
additional information from her treating physician. It failed, however, to obtain a rationalized
report from the DMA based upon a current physical examination of appellant. Without such
information, an informed decision cannot be reached on the relevant issue.
On remand, OWCP should further develop the medical evidence of record by requesting
that its medical adviser provide a reasoned opinion regarding appellant’s right eye impairment
explaining the basis of impairment under the sixth edition of the A.M.A., Guides. If its medical
adviser is unable to render a reasoned opinion fully explaining the application of the A.M.A.,
Guides, OWCP shall refer appellant to an appropriate Board-certified specialist for a second
opinion regarding the extent of her eye impairment. Following this and any other further
development as deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

Adjustments for such functions as contrast sensitivity, glare sensitivity, color vision defects and binocularity,
stereopsis, suppression and diplopia are permitted, although they must be well documented and should be limited to
an increase in impairment by, at most, 15 points. A.M.A., Guides 305.
12

See LL, Docket No. 10-16 (issued October 1, 2010); Phillip L. Barnes, 55 ECAB 426 (2004); Horace L. Fuller,
53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell, 34 ECAB 1223 (1983).
13

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

